DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           AMOS BIEN-AIME,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2226

                           [October 17, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 502013CF009105AXXXMB.

   Amos Bien-Aime, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.